Citation Nr: 0918239	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  04-03 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for sarcoidosis, to include 
as due to inservice exposure to asbestos and Agent Orange.



REPRESENTATION

Appellant represented by:	Sean Kendall, Esq.



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO). 

A May 2007 decision of the Board denied entitlement to 
service connection for sarcoidosis.  The Veteran appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (Court).  Based on a May 2008 Joint Motion 
for Court Remand (Joint Motion), the Court remanded the 
Veteran's appeal to the Board.

A letter was sent to the Veteran and his attorney on June 3, 
2008, in which he was given 90 days from the date of the 
letter to submit additional argument or evidence in support 
of his appeal prior to the Board's readjudication.  
Subsequently, the Board remanded the Veteran's appeal to the 
RO in September 2008 for further development; it is now 
returned to the Board.


FINDING OF FACT

Sarcoidosis is not shown to be related to the Veteran's 
military service, including inservice exposure to Agent 
Orange or asbestos.   


CONCLUSION OF LAW

Sarcoidosis was not incurred in or aggravated by active 
military service and may not be presumed to have been so 
incurred, to include as due to inservice exposure to Agent 
Orange and asbestos.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008). 



REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim for entitlement to 
service connection for sarcoidosis, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Prior to the initial adjudication of the 
Veteran's claim, a December 2003 letter satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although the December 2003 letter did not notify the 
Veteran of effective dates or the assignment of disability 
evaluations, there is no prejudice to the Veteran because the 
preponderance of the evidence is against service connection 
for sarcoidosis.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); see also Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The letter also essentially requested that the 
Veteran provide any evidence in his possession that pertained 
to the claim.  38 C.F.R. § 3.159(b)(1).

The Veteran's service treatment records, identified private 
medical records, and VA examination reports have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that additional evidence relevant 
to the issue decided herein is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
sarcoidosis, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Historically, the Veteran served in the Army from October 
1966 to September 1968, including service in the Republic of 
Vietnam.  His report of separation, Form DD 214, notes his 
inservice specialty as an armor intelligence specialist.  It 
also reveals that he was awarded a Combat Infantry Badge, 
Vietnam Service Medal, and Vietnam Campaign Medal.

The Veteran's pre-induction examination was performed in May 
1966, and reflects essentially normal findings throughout.  A 
medical history report, completed at that time, notes the 
Veteran's history of chronic or frequent colds.  A November 
1967 field medical card reveals that the Veteran was treated 
for a fracture of the right ribs after he was struck in the 
chest with an M-79 round, which did not explode.  His 
separation examination, performed in September 1968, notes 
that his lungs and chest were normal.  

A December 1968 private treatment record reveals that the 
Veteran was sick with the flu.  An October 1973 treatment 
report reflects findings of pneumonia and pleurisy.  A 
treatment report, dated in March 1974, notes the Veteran's 
complaints of chest pain, which he believed was a recurrence 
of pneumonia.  Subsequent treatment records from the 
Veteran's employer, beginning in December 1974, reveal 
treatment for sarcoidosis.

Private hospital treatment records, dated from May 2000 to 
July 2003, reveal a history of sarcoidosis diagnosed by lung 
biopsy in 1974, and report that the Veteran had chest pain 
and dyspnea associated with sarcoidosis.  


A January 2007 treatment letter from S. Sheridan, M.D., notes 
the Veteran's history of sarcoidosis.  Dr. Sheridan indicated 
that a December 2006 chest x-ray examination revealed 
asymmetric interstitial markings or fibrotic changes in the 
right lung base, which were unchanged from the previous 
examination.  There was no worsening of acute process.

A VA examination for respiratory diseases was conducted in 
January 2007.  The VA examiner noted that he reviewed the 
Veteran's claims folder.  The report notes the Veteran's 
history of unsuccessful treatment for double pneumonia in 
1973, followed by his treatment for and diagnosis of 
sarcoidosis in 1974.  Following a physical examination, 
including pulmonary function testing, the examination report 
concluded with a diagnosis of sarcoidosis.  The VA examiner 
opined that the Veteran's sarcoidosis was not caused by, the 
result of, or aggravated by the Veteran's military service.  
In support of this conclusion, the VA examiner noted that 
asbestos is not a well-documented cause of sarcoidosis.

In February 2009, the Veteran underwent another VA 
examination for respiratory disorders.  The Veteran reported 
that he was shot in the chest with a grade launcher during 
active duty service in 1967, and that he was hospitalized for 
two to three days thereafter.  He denied any treatment for 
any other respiratory disorder during service.  The Veteran 
also stated that he was treated at a clinic after service 
discharge for chronic respiratory infections and colds.  He 
noted that he was treated for double pneumonia in 1973, and 
that sarcoidosis was diagnosed in 1974.  The Veteran reported 
that the physician who diagnosed sarcoidosis in 1974 told him 
that the cause was unknown, but that it was possible that it 
could have been caused by exposure to Agent Orange.  The 
Veteran denied any exposure to beryllium.  The Veteran 
complained of symptoms including chest pain, shortness of 
breath, chronic cough, and nasal drainage.  Physical 
examination revealed no signs of neoplasm, normal heart, and 
no signs of venous congestion.  Respiratory abnormalities 
including decreased breath sounds were noted.  Chest 
expansion was slightly limited, but was not related to 
ankylosing spondylitis.  A chest x-ray revealed no active 
pulmonary disease.  The VA examiner diagnosed sarcoidosis.  
After a thorough review of the evidence of record, the VA 
examiner concluded that the Veteran's sarcoidosis was not 
caused by or a result of active military service, to include 
Agent Orange exposure or asbestos exposure.  The examiner 
explained that sarcoidosis is a multisystem disorder of 
unknown etiology and that the stimulus that initiates the 
disease process is not known.  The examiner also indicated 
that the only chemical that has been shown to increase the 
incidence of sarcoidosis is beryllium, which is an agent used 
to make x-ray equipment and protective gear for x-ray rooms.  
Mycobacterium has been implicated as a possible etiologic 
cause of sarcoidosis.  The examiner concluded that "[b]ased 
on the complete review of the records and an extensive review 
of the medical literature there is no evidence that the 
veteran's sarcoidosis could have been caused by exposure to 
chemicals while on active duty."  

In various lay statements, the Veteran reported that he was 
sick frequently after his separation from service.  
Specifically, he stated that he had colds, chest pain, short-
windedness, and pneumonia.  The Veteran further contends that 
his sarcoidosis is due to his inservice exposure to Agent 
Orange or asbestos.  

The Veteran stated that sarcoidosis, far advanced, was first 
diagnosed by lung biopsy in July 1974 by Drs. Lewis and 
VanDuyne, but that those medical records have since been lost 
or destroyed.  In a July 2003 statement, the Veteran reported 
that his doctor placed him on sick leave for six months 
following separation from service, and on various other 
occasions due to his lung problems.  He indicated that these 
treatment records were also lost or destroyed.  Private 
treatment records from the Veteran's employer reflect a six 
month period of sick leave from July 1974 to January 1975, as 
well as sick leave from October 1973 to December 1973, from 
May 1975 to June 1975, and from January 1978 to February 
1978.

In support of his claim, the RO received a lay statement from 
the Veteran's brother.  The statement indicates that when the 
Veteran returned from service, he was frequently sick with 
colds, complaining of chest pain, and short-windedness.  The 
statement further provides that the Veteran did not have 
these problems before entering service.

The Board finds that the medical evidence of record does not 
support service connection for sarcoidosis.  There is a 
diagnosis of a current disability.  Degmetich v. Brown, 104 
F.3d 1328, 1333 (1997) (holding that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation).  Service medical records were 
negative for sarcoidosis.  Hickson, 12 Vet. App. at 253 
(holding that service connection requires medical, or in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury).  Furthermore, the 
Veteran's sarcoidosis did not manifest within one year of 
service discharge.  38 C.F.R. § 3.309.  The first diagnosis 
of sarcoidosis is not until 1974, over five years after his 
discharge from the service.

In addition, the medical evidence of record does not show 
that the Veteran's sarcoidosis is directly related to his 
active military service.  Hickson, 12 Vet. App. at 253 
(holding that service connection requires medical evidence of 
a nexus between the claimed inservice disease and current 
disability).  The only medical etiological opinions of record 
are the January 2007 and February 2009 opinions provided in 
conjunction with VA examinations.  Both the January 2007 and 
the February 2009 VA examiners concluded that the Veteran's 
sarcoidosis was not caused by, or a result of, or aggravated 
by his military service.

The Board acknowledges the lay statements provided by the 
Veteran and his brother.  However, it is now well settled 
that lay persons without medical training, such as the 
Veteran and his brother, are not qualified to render medical 
opinions regarding matters such as determinations of 
etiology, which call for specialized medial knowledge.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
38 C.F.R. § 3.159 (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  

The Veteran has also asserted that his sarcoidosis was caused 
by his exposure to Agent Orange during service.  VA 
regulations provide that if a veteran was exposed to an 
herbicide agent (Agent Orange) during active service, service 
connection is presumed for the following disorders: chloracne 
or other acneform disease consistent with chloracne; type 2 
diabetes; Hodgkin's disease; Chronic lymphocytic leukemia 
(CLL); multiple myeloma; Non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

VA has determined that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam era is not warranted for: 
hepatobiliary cancers; nasal and/or nasopharyngeal cancer; 
bone and joint cancer; breast cancer; female reproductive 
cancers; urinary bladder cancer; renal cancer; testicular 
cancer; leukemia, other than chronic lymphocytic leukemia 
(CLL); abnormal sperm parameters and infertility; Parkinson's 
Disease and Parkinsonism; Amyotrophic Lateral Sclerosis 
(ALS); chronic persistent peripheral neuropathy; lipid and 
lipoprotein disorders; gastrointestinal and digestive disease 
including liver toxicity; immune system disorders; 
circulatory disorders; respiratory disorders (other than 
certain respiratory cancers); skin cancer; cognitive and 
neuropsychiatric effects; gastrointestinal tract tumors; 
brain tumors; AL amyloidosis (also referred to as primary 
amyloidosis); endometriosis; adverse effects on thyroid 
homeostasis; and, any other condition for which VA has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 68 Fed. Reg. 27630 - 
27641 (May 20, 2003); see also Notice, 67 Fed. Reg. 42600 
(June 24, 2002); Notice, 66 Fed. Reg. 2376 (Jan. 11, 2001); 
Notice, 64 Fed. Reg. 59232 (November 2, 1999).

A "veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975 shall 
be presumed to have been exposed during such service to an 
herbicide agent . . . unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).  Service personnel records indicate that 
the Veteran served in Vietnam during the pertinent time 
period.  Accordingly, the Veteran is presumed to have been 
exposed to Agent Orange.


Although the Veteran is presumed exposed to Agent Orange, the 
Board finds that the medical evidence of record does not 
support presumptive service connection for sarcoidosis 
because sarcoidosis is not among the diseases or disorders 
eligible for presumptive service connection.  38 C.F.R. § 
3.309.  Accordingly, presumptive service connection for 
sarcoidosis is not warranted.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The provisions of Combee are applicable in cases 
involving Agent Orange exposure.  McCartt v. West, 12 Vet. 
App. 164, 167 (1999).  However, a review of the Veteran's 
claims folders fails to reveal any such evidence.  In 
addition, after a thorough review of the evidence of record, 
the February 2009 VA examiner concluded that the Veteran's 
sarcoidosis was not related to Agent Orange exposure.

The Veteran has also asserted that his sarcoidosis was caused 
by asbestos exposure during service.  There is no objective 
evidence that the Veteran was exposed to asbestos in service.  
Service medical records are negative for asbestos-related 
disease or any mention of asbestos exposure.  The Veteran's 
service personnel records reflect that the Veteran's military 
duties included service as an armor intelligence specialist.  
There is no indication that the Veteran performed activities 
such as mining, milling, work in shipyards, etc., in service 
that would allow for the Board to find that there was 
asbestos exposure in service.  See VA Adjudication Procedure 
Manual, M21-1, Part VI, para. 7.21.

Furthermore, the January 2007 and February 2009 VA 
examination reports indicate that the Veteran does not have 
an asbestos-related disability and that the Veteran's 
sarcoidosis is not related to asbestos exposure.  Moreover, 
the VA examiners, after reviewing the Veteran's claims file, 
which included a review of his pertinent medical and 
occupational history, opined that the Veteran's sarcoidosis 
was not caused by, or a result of, or aggravated by the 
Veteran's military service.  The January 2007 examiner noted 
that asbestos is not a well-documented cause of sarcoidosis.  
No contrary medical opinion is of record.

The only other evidence in the claims file serving to link 
the Veteran's sarcoidosis to Agent Orange exposure and his 
alleged asbestos exposure while in service are the Veteran's 
own statements.  As previously mentioned, while these 
statements are competent evidence that an injury in service 
occurred, they are not competent to diagnosis the etiology of 
a current medical disorder.  Espiritu, 2 Vet. App. at 495; 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Accordingly, service connection for sarcoidosis, to include 
as secondary to inservice Agent Orange exposure and/or 
asbestos exposure, is denied.  In reaching this decision the 
Board considered the doctrine of reasonable doubt, however, 
as the preponderance of the evidence is against the Veteran's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for sarcoidosis, to include as due to 
Agent Orange and asbestos exposure, is denied. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


